 1                                    UNITED STATES DISTRICT COURT
 2                                               DISTRICT OF NEVADA
 3

 4       Evan Eugene Moore,                                         Case No. 2:18-cv-02345-JAD-BNW
 5                                  Petitioner
                 v.                                               Order Dismissing Unexhausted Claims
 6                                                                   and Setting Briefing Schedule
         Jerry Howell, et al.,
 7                                                                           [ECF No. 23]
                                    Respondents
 8

 9             Nevada state inmate Evan Eugene Moore brings his pro se petition for writ of habeas
10   corpus under 28 U.S.C. § 2254 to challenge his conviction and sentence for first-degree murder. 1
11   On March 9, 2020, I granted in part respondents’ motion to dismiss, finding that grounds 7 and
12   part of ground 1 are unexhausted, dismissing ground 2 as non-cognizable, and instructing Moore
13   to choose one of three options for proceeding in this case. 2 Moore filed a declaration indicating
14   his desire to abandon the unexhausted grounds for relief and proceed on the exhausted grounds. 3
15   Respondents did not oppose Moore’s request, and the deadline to do so expired without request
16   for extension.
17             Accordingly, IT IS HEREBY ORDERED that
18             1. Petitioner Evan Eugene Moore’s request to voluntarily dismiss Ground 7 and part of
19                    ground 1 is GRANTED. Ground 7 and part of ground 1 are DISMISSED without
20                    prejudice as unexhausted.
21             2. Respondents have until June 5, 2020, to answer Moore’s remaining claims for relief.
22             3. In the answer, respondents must specifically cite to and address the applicable state
23                    court written decision and state court record materials, if any, regarding each claim
24                    within the response as to that claim.
25

26   1
         ECF No. 6.
27   2
         ECF No. 22.
     3
28       ECF No. 23.



                                                              1
 1            4. Petitioner will have 60 days from the date of service of the answer to file a reply.

 2            5. Any additional instructions stated in the April 2019 scheduling order remain in effect. 4

 3   Dated: April 6, 2020
                                                                _________________________________
 4
                                                                U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     4
28       ECF No. 5.



                                                       2
